           Case 13-22173-LMI        Doc 74       Filed 06/15/21   Page 1 of 2




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                                   www.flsb.uscourts.gov

In re: Yohan Rodriguez,                                     Case No. 13-22173-LMI
       Debtor(s)                                            Chapter 13
_________________________/

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the Motion to Reopen and

Avoid Liens and Notice of Hearing was sent to all parties on the attached service list on

June 15, 2021.

Electronically: Nancy K. Neidich, Trustee

First Class Mail:

Debtor(s), Yohan Rodriguez,
1210 W 62 Street,
Hialeah, FL 33012-6319

Citibank, N.A.
c/o Jane Fraser, CEO (BF)
5800 S Corporate Place
Sioux Falls, SD 57108

Citibank, N.A.
c/o Jane Fraser, CEO
388 Greenwich Street
New York, NY 10013

American Express, N.A.
c/o Stephen J. Squeri, CEO (BF)
115 West Towne Ridge Parkway
Sandy, UT 84070

American Express, N.A.
c/o Stephen J. Squeri, CEO (SB)
200 Vesey Street
New York, New York 10285




                                             1
           Case 13-22173-LMI        Doc 74       Filed 06/15/21   Page 2 of 2




American Express, N.A.
c/o C T Corporation System, R.A. (SB)
1200 South Pine Island Road
Plantation, Florida 33324

Hayt, Hayt & Landau, P.L.
7765 SW 87 Ave, Suite 101,
Miami, FL 33173

American Express, N.A.
777 American Expressway,
Ft. Lauderdale, FL 33337

Zakheim & LaVrar, P.A.
1045 S. University Dr., Ste. 202,
Plantation, FL 33324

Citibank, N.A.
701 E 60th Street North,
Sioux Falls, SD 57117

                                    Respectfully Submitted:

                                    ROBERT SANCHEZ, P.A.
                                    Attorney for Debtor
                                    355 West 49th Street
                                    Hialeah, FL 33012
                                    Tel. 305-687-8008

                                    By:/s/ Robert Sanchez_____________
                                    Robert Sanchez, Esq., FBN#0442161




                                             2
